IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George Claritt,                                 :
                       Petitioner               :
                                                :   No. 1204 C.D. 2016
               v.                               :
                                                :   Submitted: December 9, 2016
Department of Corrections,                      :
                 Respondent                     :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                                        FILED: May 8, 2017


               George Claritt (Petitioner) petitions, pro se, for review of the June 30,
2016 Final Determination of the Pennsylvania Office of Open Records (OOR), which
denied Petitioner’s appeal of the decision of the Pennsylvania Department of
Corrections (Department) because it determined that the Department met its burden
to establish that the requested records did not exist in its possession, custody, or
control.
               On May 12, 2016, Petitioner, an inmate at the State Correctional
Institution at Dallas (SCI-Dallas), submitted a request to the Department pursuant to
the Right-to-Know Law (RTKL)1, seeking a copy of the “Written Judgment of
Sentence Order,” which contained the statutory authorization indicating under what

      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101 – 67.3104.
statute he was sentenced. (Certified Record (C.R.) at No. 1.) On May 18, 2016, the
Department granted Petitioner’s request and provided him the sentencing order
pertaining to his case number.
              On June 6, 2016, Petitioner appealed the Department’s decision to the
OOR, alleging that the record he received was not his original sentencing order with
statutory authorization. On June 8, 2016, the Department submitted the affidavit of
Diane Yale, the records supervisor at SCI-Dallas, wherein she attested that she
performed a search of the Department’s records and failed to discover any records
responsive to Petitioner’s request in the Department’s possession, custody, or control
other than the documents already provided to Petitioner.
              On June 30, 2016, the OOR issued a Final Determination denying
Petitioner’s appeal. In its determination, the OOR noted that Petitioner failed to
submit any evidence challenging the Department’s affidavit. Therefore, the OOR
determined that, in the absence of evidence indicating that the Department acted in
bad faith, its affidavit was sufficient to meet its burden of establishing that the
requested records were provided and that any additional records did not exist in its
possession, custody, or control. Petitioner appealed that determination to this Court.
              On appeal,2 Petitioner does not challenge the OOR’s Final
Determination. Instead, Petitioner asserts that his current sentence is illegal because
the Department committed him without a proper sentencing order. According to
Petitioner, the appropriate remedy is to vacate his current sentence and resentence
him under the proper statute in accordance with the statutory authorization.
              In Whitaker v. Department of Corrections (Pa. Cmwlth., No. 1781 C.D.
2012, filed March 8, 2013), this Court addressed an issue nearly identical to that

       2
         This Court’s standard of review of a final determination of the OOR is de novo and our
scope of review is plenary. Bowling v. Office of Open Records, 75 A.3d 453, 477 (Pa. 2013).

                                              2
presented in the instant matter. In Whitaker, the petitioner-inmate requested a copy
of his sentencing order; however, the Department advised the petitioner that no
responsive records existed in its possession. The petitioner’s appeal to the OOR was
denied and he appealed to this Court, abandoning his challenge to the OOR’s decision
and asserting that the Department had no authority to detain him because it did not
possess his sentencing order. We rejected that argument, reasoning that:

                [T]he RTKL is not a vehicle through which an individual
                can collaterally attack the legality of his criminal
                confinement. The RTKL does not contain any statutory
                provisions or procedures providing an individual with a
                right or avenue to declare his underlying judgment of
                sentence a legal nullity. Indeed, our Supreme Court has
                held that the Post-Conviction Relief Act[3] is the exclusive
                state-law remedy for prisoners challenging sentences that
                are allegedly illegal. Because Requestor does not contest
                the denial of his RTKL request and seeks relief that is
                beyond the purview of the RTKL, this Court has no basis
                upon which to disturb the OOR’s final determination.
(Slip op. at 2) (citations and internal footnotes omitted).
                Because Petitioner is attempting to collaterally attack the legality of his
confinement on appeal from the OOR’s Final Determination, we find Whitaker
applicable and persuasive in the present matter.4
                Accordingly, the OOR’s Final Determination is affirmed.



                                                 ________________________________
                                                 PATRICIA A. McCULLOUGH, Judge


       3
           Sections 9541 through 9546 of the Judicial Code, 42 Pa.C.S. §§9541-9546.

       4
         Although not binding precedent, an unreported decision of this Court may be cited for its
persuasive value. 210 Pa. Code §69.414(a).

                                                 3
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George Claritt,                         :
                  Petitioner            :
                                        :    No. 1204 C.D. 2016
            v.                          :
                                        :
Department of Corrections,              :
                 Respondent             :


                                    ORDER


            AND NOW, this 8th day of May, 2017, the June 30, 2016 Final
Determination of the Office of Open Records is affirmed.



                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge